Title: To John Adams from the Committee for Foreign Affairs, 21 July 1781
From: Continental Congress, Foreign Affairs Committee,Lovell, James
To: Adams, John



Sir
Philada. July 21st. 1781

I do not find by President Huntington’s Letter Book that he has forwarded the within Resolve of July 12th. respecting your Powers of Sept. 29th. 1779 therefore I take the Opportunity of two Vessels which are to sail in a few Hours, to communicate it doubly.

Your humble Servant
James Lovellfor the Comte. of for. Affrs.


private
The whole of the Proceedings here in regard to your two Commissions, are I think, Ill judged but I persuade myself no dishonour was for you intended, the Business greatly in every view chagrins me. This you will have learnt from my former Letters written in an half light.
By her own Account your Lady was well June 30th. Your last to us is of Oct. 24.

